DETAILED ACTION
	This action is in response to an amendment to application 16/768380, filed on 6/30/2022. Claims 1-6, 8-14, 16-18, and 20 are pending. Claims 7, 15, and 19 are canceled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 5-6, 8-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2015/0346706, hereinafter “Gendelman.”
	Regarding claim 1, Gendelman discloses “A method for replacing a legacy programmable logic controller (PLC), (see, e.g., Gendelman, para. 75) comprising: 
connecting a replacement PLC in an automation environment that includes a legacy PLC; (see, e.g., Gendelman, figs. 1A-1B & associated text; para. 59)
obtaining, with the replacement PLC, PLC inputs to the legacy PLC and PLC outputs from the legacy PLC; (see, e.g., Gendelman, figs. 1A-1B & associated text; para. 59)
training an operational model in the replacement PLC with the PLC inputs and the PLC outputs to cause the replacement PLC to copy legacy PLC behavior; (see, e.g., Gendelman, para. 75-77) and
after training, controlling at least a portion of the automation environment with the replacement PLC instead of the legacy PLC, (see, e.g., Gendelman, para. 75-77)  wherein controlling comprises: 
connecting replacement PLC output from the replacement PLC; connecting legacy PLC output from legacy PLC; and passing either the replacement PLC output or the legacy PLC output to the automation environment.” (see, e.g., Gendelman, para. 75; “when a PLC is changed to a new model and/or different manufacturer, the monitoring system collecting data from the I/O control lines would not be affected. The upgrade or replacements of a PLC may not require the replacement of the monitoring systems, but rather an execution of a new learning stage when the PLC system bus is being monitored. When a change to the physical process of the operation is made, such as a change in the time a heater is operated, or the physical devices are changed, such as pumps, thermostats and heaters, a new learning stage may detect the new normal data patterns associated with these changes.”)
Gendelman does not appear to disclose the underlined portions of the following limitations: connecting replacement PLC output from the replacement PLC to a voting system; connecting legacy PLC output from legacy PLC to the voting system; and passing either the replacement PLC output or the legacy PLC output to the automation environment under control of the voting system.” 
Stated differently, Gendelman discloses replacement and legacy PLCs as claimed, but does not appear to disclose “a voting system.” However, voting systems were known in the art on or before the effective filing date of the instant application. Official Notice was asserted to that effect in the previous office action, in the rejection of claim 7. Applicants challenged the assertion of Official Notice in the response, and moved the subject matter of claim 7 into claim 1. In response, Examiner cites:

    PNG
    media_image1.png
    587
    984
    media_image1.png
    Greyscale

(https://history.house.gov/Exhibitions-and-Publications/Electronic-Technology/Electronic-Voting/)

    PNG
    media_image2.png
    521
    696
    media_image2.png
    Greyscale

(https://electionlab.mit.edu/research/voting-technology)
The previous Office Action also asserted:
“Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the noticed voting system with the PLC replacement method of Gendelman, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to apply Gendelman to an additional known class of devices. Accordingly, the instant claim is unpatentable over Gendelman.”
	Applicants respond that the foregoing assertion is insufficient for a valid KSR rationale. Examiner respectfully disagrees. Gendelman is directed toward general control systems comprising programmable logic controllers (PLCs). Control systems exist in a enormous quantity of electronic systems. Indeed, it is difficult to conceive of an electronic “voting system” that does not comprise a control system, and it is similarly difficult to imagine that such a control system would be entirely devoid of PLCs. To take this train of thought one step further, the desirability of detecting and resolving malfunctions and otherwise monitoring the behavior of control systems is self-evident for voting systems. Thus, on or before the effective filing date of the instant application, applying the PLC monitoring and replacement method of Gendelman to “voting systems” would have been an action deemed by those of ordinary skill in the art to be obvious to try. Accordingly, the instant claim is unpatentable over Gendelman. 
Regarding claim 2, Gendelman renders obvious “The method of claim 1, further comprising: tracking state space coverage of the legacy PLC during training; and generating training cases for the replacement PLC based on gaps in the state space coverage.” (see, e.g., Gendelman, figs. 1A-1B & associated text; para. 54).
Regarding claim 3, Gendelman renders obvious “The method of claim 1, where: training comprises: training the operational model for the replacement PLC using machine learning.” (see, e.g., Gendelman, para. 75-77).
Regarding claim 4, Gendelman renders obvious “The method of claim 1, where: training comprises: training the operational model for the replacement PLC using reinforcement learning.” (see, e.g., Gendelman, para. 71-72).
Regarding claim 6, Gendelman renders obvious “The method of claim 1, where controlling comprises: removing the legacy PLC from the automation environment; and adding the replacement PLC into the automation environment in place of the legacy PLC.” (see, e.g., Gendelman, para. 75).
Regarding claim 8, Gendelman renders obvious “The method of claim 1, where: obtaining comprises passively listening for the PLC inputs and the PLC outputs as they occur in the automation environment.” (see, e.g., Gendelman, para. 71-72, 86-87).
Regarding claim 9, Gendelman renders obvious “The method of claim 1, where: obtaining comprises generating the PLC inputs for the legacy PLC with the replacement PLC.” (see, e.g., Gendelman, para. 71-72, 86-87).
Regarding claim 10, Gendelman discloses “A replacement programmable logic controller (PLC), (see, e.g., Gendelman, fig. 1C; para. 75, 85) comprising: 
a communication interface operable to connect the replacement PLC in an automation environment that includes a legacy PLC; (see, e.g., Gendelman, fig. 1B-1C & associated text; para. 75, 85)
a system memory defining an operational model for the replacement PLC; and system circuitry in communication with the system memory and the communication interface, the system circuitry (see, e.g., Gendelman, fig. 1B-1C & associated text; para. 75, 85) configured to: 
obtain, with the replacement PLC, PLC inputs to the legacy PLC and PLC outputs from the legacy PLC; (see, e.g., Gendelman, figs. 1A-1B & associated text; para. 59) and 
train the operational model in the system memory with the PLC inputs and the PLC outputs to cause the replacement PLC to copy legacy PLC behavior; (see, e.g., Gendelman, para. 75-77) and 
an Input / Output (I/O) interface operable to control at least a portion of the automation environment with the replacement PLC instead of the legacy PLC, after the operational model is trained, wherein the I/O interface is configured to: connect replacement PLC output from the replacement PLC.” (see, e.g., Gendelman, para. 75-77).
Gendelman does not appear to disclose the underlined portions of the following limitation: connect replacement PLC output from the replacement PLC to a voting system.” 
Stated differently, Gendelman discloses replacement and legacy PLCs as claimed, but does not appear to disclose “a voting system.” However, voting systems were known in the art on or before the effective filing date of the instant application. Official Notice is hereby invoked to that effect. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the noticed voting system with the PLC replacement method of Gendelman, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to apply Gendelman to an additional known class of devices. Accordingly, the instant claim is unpatentable over Gendelman.
Stated differently, Gendelman discloses replacement and legacy PLCs as claimed, but does not appear to disclose “a voting system.” However, voting systems were known in the art on or before the effective filing date of the instant application. Official Notice was asserted to that effect in the previous office action, in the rejection of claim 7. Applicants challenged the assertion of Official Notice in the response, and moved the subject matter of claim 7 into claim 1. In response, Examiner cites:

    PNG
    media_image1.png
    587
    984
    media_image1.png
    Greyscale

(https://history.house.gov/Exhibitions-and-Publications/Electronic-Technology/Electronic-Voting/)

    PNG
    media_image2.png
    521
    696
    media_image2.png
    Greyscale

(https://electionlab.mit.edu/research/voting-technology)
The previous Office Action also asserted:
“Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the noticed voting system with the PLC replacement method of Gendelman, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to apply Gendelman to an additional known class of devices. Accordingly, the instant claim is unpatentable over Gendelman.”
	Applicants respond that the foregoing assertion is insufficient for a valid KSR rationale. Examiner respectfully disagrees. Gendelman is directed toward general control systems comprising programmable logic controllers (PLCs). Control systems exist in an enormous quantity of electronic systems. Indeed, it is difficult to conceive of an electronic “voting system” that does not comprise a control system, and it is similarly difficult to imagine that such a control system would be entirely devoid of PLCs. To take this train of thought one step further, the desirability of detecting and resolving malfunctions and otherwise monitoring the behavior of control systems is self-evident for voting systems. Thus, on or before the effective filing date of the instant application, applying the PLC monitoring and replacement method of Gendelman to “voting systems” would have been an action deemed by those of ordinary skill in the art to be obvious to try. Accordingly, the instant claim is unpatentable over Gendelman.
Regarding claim 11, Gendelman renders obvious “The replacement PLC of claim 10, where: the system circuitry is further configured to: track state space coverage of the legacy PLC during training; and generate training cases for the replacement PLC based on gaps in the state space coverage.” (see, e.g., Gendelman, figs. 1A-1B & associated text; para. 54).
Regarding claim 12, Gendelman renders obvious “The replacement PLC of claim 10, where: the system circuitry is further configured to: train the operational model for the replacement PLC using machine learning.” (see, e.g., Gendelman, para. 75-77).
Regarding claim 13, Gendelman renders obvious “The replacement PLC of claim 10, where: the system circuitry defines control operation key performance indicators (KPIs) that characterize performance of the replacement PLC, where the control operation KPIs are explicitly pre-defined, obtained from observation of the legacy PLC, or both; (see, e.g., Gendelman, para. 75-77) and the system circuitry is further configured to: 
train the operational model for the replacement PLC using online reinforcement learning to optimize control strategy for the replacement PLC with respect to the control operation KPIs.” (see, e.g., Gendelman, para. 71-72).
Regarding claim 16, Gendelman renders obvious “The replacement PLC of claim 10, where: the system circuitry is configured to obtain the PLC inputs and the PLC outputs by: passively listening for the PLC inputs and the PLC outputs as they occur in the automation environment.” (see, e.g., Gendelman, para. 71-72, 86-87).
Regarding claim 17, Gendelman renders obvious “The replacement PLC of claim 10, where: the system circuitry is further configured to obtain the PLC inputs by: generating the PLC inputs for the legacy PLC with the replacement PLC.” (see, e.g., Gendelman, para. 71-72, 86-87).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gendelman.
Regarding claim 5, Gendelman renders obvious “The method of claim 1,” but does not appear to disclose the further limitation “where: training comprises: training the operational model for the replacement PLC by applying: batch reinforcement learning, online reinforcement learning, or both by: deep reinforcement learning, Bayesian reinforcement learning, or both.” However, batch reinforcement learning, online reinforcement learning, deep reinforcement learning, and Bayesian reinforcement learning were known in the art on or before the effective filing date of the instant application. Official Notice is hereby invoked to that effect. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the noticed reinforcement learning variations with Gendelman, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to make use of known variations of reinforcement learning. Accordingly, the instant claim is unpatentable over Gendelman.
NB: Applicants have not traversed the foregoing assertion of Official Notice. Accordingly, Applicants have acquiesced to the foregoing assertion of Official Notice. See MPEP 2141.
Regarding claim 14, Gendelman renders obvious “The replacement PLC of claim 10,” but does not appear to disclose the further limitation “where: the system circuitry is further configured to: train the operational model for the replacement PLC by applying batch reinforcement learning using: neural fitted Q-iteration, deep reinforcement learning, Bayesian reinforcement learning, or any combination thereof.” However, batch reinforcement learning, neural fitted Q-iteration, deep reinforcement learning, and Bayesian reinforcement learning were known in the art on or before the effective filing date of the instant application. Official Notice is hereby invoked to that effect. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the noticed reinforcement learning variations with Gendelman, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to make use of known variations of reinforcement learning. Accordingly, the instant claim is unpatentable over Gendelman.
NB: Applicants have not traversed the foregoing assertion of Official Notice. Accordingly, Applicants have acquiesced to the foregoing assertion of Official Notice. See MPEP 2141.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gendelman and WO2015/075615A1, hereinafter “Kumar.”
Regarding claim 18, Gendelman discloses “A system for training a replacement programmable logic controller (PLC), (see, e.g., Gendelman, fig. 1C; para. 75, 85) comprising: 
a process data repository comprising: operational model training data for an automation environment that includes a legacy PLC; (see, e.g., Gendelman, figs. 1A-1B & associated text; para. 59) and 
system circuitry defining: a simulated replacement PLC; an operational model for the simulated replacement PLC; (see, e.g., Gendelman, para. 75-77) and 
reinforcement training control instructions configured to reinforcement train the operational model for the simulated replacement PLC with the operational model training data to cause the simulated replacement PLC to copy legacy PLC behavior.” (see, e.g., Gendelman, para. 71-72).
Gendelman does not appear to disclose the underlined portion of the following limitation: “system circuitry defining: a virtualization environment defining a simulated replacement PLC;” however, Kumar discloses (at para. 38-39) a virtualization environment for configuring and replacing devices. 
The combination of Gendelman and Kumar renders obvious the further limitation “wherein the virtualization environment further comprises: a simulated automation environment configured to generate the operational model training data in the process data repository.” (see, e.g., Gendelman, para. 75-77).
Gendelman and Kumar are directed toward control systems and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the virtualization environment of Kumar with the PLC configuration method of Gendelman, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to train and configure a broader range of devices. Accordingly, the instant claim is unpatentable over the combination of Gendelman and Kumar.
Regarding claim 20, the combination of Gendelman and Kumar renders obvious “The system of claim 18, where: the system circuitry is configured to: transmit the operational model, after reinforcement training, to a physical replacement PLC for the legacy PLC in the automation environment.” (see, e.g., Gendelman, para. 75-77).

Response to Arguments
	Applicant’s amendments have obviated the previously standing rejections of claims 1-4, 6, 8-13, and 16-17 under 35 U.S.C. 102 and those rejections are withdrawn. Subject matter from cancelled claims 7 and 15 have been incorporated into claims 1 and 10, respectively, and thus claims 1-6, 8-14, and 16-17 stand rejected under 35 U.S.C. 103 as being unpatentable over Gendelman, which was the ground of rejection for cancelled claims 7 and 15. Furthermore, Applicants’ arguments in traversal of the rejections of claims 1-6, 8-14, and 16-17 have been addressed in the foregoing new rejections of claims 1 and 10 and, as set forth therein, are not found to be persuasive. 	Applicants’ arguments in traversal of the rejections of claims 18 and 20 have been carefully reviewed but are not found to be persuasive. Applicants argue:

    PNG
    media_image3.png
    228
    660
    media_image3.png
    Greyscale

	Examiner respectfully disagrees. The machine learning training operations disclosed in the cited portions of Gendelman inherently disclose simulation, e.g., a neural network simulates a brain, and a machine learning model of operational logic inherently simulates the operation of that logic. What Gendelman does not disclose, admittedly, is “virtualization.” Applicants do not traverse the assertion that Kumar discloses “a virtualization environment.” Accordingly, Applicants’ arguments in traversal of the rejections of claims 18 and 20 are not persuasive and those rejections are maintained. All pending claims stand rejected under 35 U.S.C. 103. 

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191